DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 18 October 2021 has been entered. Claims 1-17 and 19-20 are pending in the application. Claim 18 is canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bey (U.S. Patent 4,295,493).
Regarding claim 1, Bey discloses a fluid control valve 10 comprising:
a valve housing 12 having a fluid inlet 14 and a fluid outlet 16;
a valve body 18 disposed within the valve housing and transitional relative to the valve housing between a fully open position and a closed position, in the closed position, the valve body preventing fluid flow between the fluid inlet and the fluid outlet, the valve body being incrementally transitional from the closed position to the fully open position to incrementally increase the amount of fluid flow from the fluid inlet to the fluid outlet; and
a flow control element (22, 34/42) positioned within the valve housing downstream of the valve body, the flow control element having:
a peripheral body 34/42;
an inward body 22 at least partially circumvented by the peripheral body (as seen in FIG. 1, the radially outermost portion of the disk 34 circumvents or surrounds the feeder ring 22 when viewed along the flow path) and having a plurality of flow control passageways (32 from the vertically center passageway to the top passageway) extending therethrough; and
at least one opening (32/36/34 positioned vertically below the center passageway) collectively defined by the peripheral body and the inward body (FIG. 1; Col. 2 line 34-Col. 3 line 35).
Regarding claim 2, Bey discloses the valve body and flow control element are positioned relative to each other such that as the valve body transitions from the closed position toward the open position, fluid flows through at least one of the plurality of flow control passageways (top 22, 34/42) prior to fluid flow through the opening (FIG. 1).

Regarding claim 7, Bey discloses the flow control passageways are formed to provide varying degrees of energy attenuating capacity, and are arranged so that those flow control passageways exposed to fluid flow upon the initial opening of the valve body provide greater energy attenuating capacity than those flow control passageways progressively exposed to fluid flow as the valve body continues to transition to the fully open position (the longer passageways at the top of the feeder ring assembly 22 have a higher capacity for energy attenuation than the shorter central passageways) (FIG. 1).
Regarding claim 8, Bey discloses the peripheral body defines a central axis (horizontal in FIG. 1 orientation) and each of the plurality of flow control passageways extend in a direction parallel to the central axis (the passageways 32 are three dimensional voids, as such the passageways extend in the x, y, and z directions, thus they extend parallel to the central axis) to define a respective length, the lengths of at least two of the plurality of flow control passageways being different (the top passageways are longer than the central passageways overall and along the x-axis) (FIG. 1).
Regarding claim 9, Bey discloses the flow control element is formed as a unitary structure (unitary means to act as a unit, the feeder ring assembly 22, disks 34, and rotatable disks 42 act as a unit to reduce pressure) (FIG. 1).
Regarding claim 10, Bey discloses a flow control element (22, 34/42) for use in a fluid control valve having a valve body disposed within a valve housing 12 and being transitional relative to the valve housing between a closed position and a fully open position, fluid flow through the fluid control valve incrementally increasing as the valve body incrementally transitions from the closed position toward the fully open position, the flow control element comprising:
a peripheral body 34/42; and

the flow control passageways (32 from the vertically center passageway to the top passageway) being formed to provide varying degrees of energy attenuating capacity, and arranged within the inward body so that those flow control passageways exposed to fluid flow upon the initial opening of the valve body provide greater energy attenuating capacity than those flow control passageways progressively exposed to fluid flow as the valve body continues to transition to the fully open position (the longer passageways at the top of the feeder ring assembly 22 have a higher capacity for energy attenuation than the shorter central passageways) (FIG. 1; Col. 2 line 34-Col. 3 line 35).
Regarding claim 11, Bey discloses the flow control element further comprises at least one opening (32/36/34 positioned vertically below the center passageway) collectively defined by the peripheral body and the inward body, the opening being arranged so as to be exposed to fluid flow subsequent to a majority of the fluid control passageways being exposed to fluid flow as the valve body continues to transition to the fully open position (FIG. 1).
Regarding claim 15, Bey discloses each of the plurality of flow control passageways extend in a direction parallel to the central axis (the passageways 32 are three dimensional voids, as such the passageways extend in the x, y, and z directions, thus they extend parallel to the central axis) to define a respective length, the lengths of at least two of the plurality of flow control passageways being different (the top passageways are longer than the central passageways overall and along the x-axis) (FIG. 1).
 the flow control element is formed as a unitary structure (unitary means to act as a unit, the feeder ring assembly 22, disks 34, and rotatable disks 42 act as a unit to reduce pressure) (FIG. 1).
Regarding claim 17, Bey discloses a fluid control valve 10 comprising:
a valve housing 12 having a fluid inlet 14 and a fluid outlet 16;
a valve body 18 disposed within the valve housing and transitional relative to the valve housing between a closed position and a fully open position, in the closed position, the valve body preventing fluid flow between the fluid inlet and the fluid outlet, the valve body being incrementally transitional from the closed position to the open position to incrementally increase the amount of fluid flow from the fluid inlet to the fluid outlet; and
a flow control element (22, 42/34) positioned within the valve housing downstream of the valve body, the flow control element having:
an orifice plate 22 having a plurality of passage inlets (at 32 from the vertically center passageway to the top passageway) formed therein and at least one flow opening (32 positioned vertically below the center passageway) formed therein; 
a main body 34/42 having a plurality of flow control passageways 36/48 extending therethrough, the main body being aligned with the orifice plate such that at least some of the plurality of passage inlets are in communication with the flow control passageways; and
a frame (the positioning element seen on the right side of FIG. 6 and 7 contacting 12 and the furthest right 34) at least partially circumventing the main body, the frame defining at least one opening (the opening between the element seen on the right side of FIG. 6 and 7 contacting 12 and the furthest right 34) in fluid communication with at least some of the plurality of passage inlets (FIG. 1; Col. 2 line 34-Col. 3 line 35).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of Bates (U.S. Patent Re. 31,105).
Regarding claim 3, Bey discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Bey further discloses the valve housing defines a flow axis (x-axis) extending between the fluid inlet and the fluid outlet (FIG. 1).

However, Bates teaches a valve comprising a plurality of flow control passageways 13/14/17/21, at least one of the plurality of flow control passageways being comprised of a plurality of segments (created by 14, 17), the passageways having a rectangular cross-section and being inclined 45 degrees relative to the flow axis (Col. 3 line 55-65) (FIG. 1; Col. 3 line 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by making at least one of the flow control passageways comprised of a plurality of segments and the fluid flow passages inclined at 45⁰, as taught by Bates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and since it has been held that use of suitable equivalent structures involves only routine skill in the art (both orientations of the fluid flow path provide a variability while rotating to allow more or less flow retardation).
Regarding claim 4, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 3.
Bey further discloses the at least one of the plurality of flow control passageways includes a rectangular cross section (Bates FIG. 2 shows slots 21 have a rectangular cross-section) in a plane perpendicular to the flow axis (Bates FIG. 1, 2).
Regarding claim 12, Bey discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Bey further discloses the valve housing defines a flow axis (x-axis) extending between the fluid inlet and the fluid outlet (FIG. 1).
Bey is silent regarding at least one of the plurality of flow control passageways being comprised of a plurality of segments each segment being inclined 45 degrees relative to the flow axis.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by making at least one of the flow control passageways comprised of a plurality of segments and the fluid flow passages inclined at 45⁰, as taught by Bates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and since it has been held that use of suitable equivalent structures involves only routine skill in the art (both orientations of the fluid flow path provide a variability while rotating to allow more or less flow retardation).
Regarding claim 13, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Bey further discloses the at least one of the plurality of flow control passageways includes a rectangular cross section (Bates FIG. 2 shows slots 21 have a rectangular cross-section) in a plane perpendicular to the central axis (Bates FIG. 1, 2).
Regarding claim 19, Bey, discloses the claimed invention substantially as claimed, as set forth above from claim 17.
Bey further discloses the main body includes an inlet face (furthest upstream surface of the furthest upstream 34) and an outlet face (furthest downstream surface of the furthest downstream 34) spaced from the inlet face along a main body axis (x-axis) (FIG. 1). 
Bey is silent regarding at least one of the plurality of flow control passageways being comprised of a plurality of interconnected segments, and each segment being inclined 45 degrees relative to the main body axis.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by making at least one of the flow control passageways comprised of a plurality of segments and the fluid flow passages inclined at 45⁰, as taught by Bates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and since it has been held that use of suitable equivalent structures involves only routine skill in the art (both orientations of the fluid flow path provide a variability while rotating to allow more or less flow retardation).
Regarding claim 20, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Bey further discloses each of the plurality of flow control passageways extend in a direction parallel to the main body axis to define a respective length, the lengths of at least two of the plurality of flow control passageways being different (the top passageways are longer than the central passageways) (FIG. 1).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of Bates in further view of Glaun (U.S. Patent 9,528,632).
Regarding claim 5, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 3.
Bey/Bates further teaches the at least one of the plurality of flow control passageways includes a first rectangular cross section (at Bates 13) in a first plane perpendicular to the flow axis and a second 
Bey/Bates is silent regarding the second rectangular cross section being larger than the first rectangular cross section.
However, Glaun teaches a fluid flow passageway 40 that includes a first cross section (at 42) in a first plane perpendicular to the flow axis and a second cross section (at 44) in a second plane perpendicular to the flow axis, the second plane being downstream from the first plane and the second cross section being larger than the first cross section (FIG. 9-12) (FIG. 3, 4, 9-12; Col. 5 line 39-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by having the first cross section of the flow passageways located upstream of a second cross section and being smaller than the second cross section, as taught by Glaun, for the purpose of increasing the fluid noise reduction of the fluid passing through the system.
Regarding claim 14, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Bey/Bates further teaches the at least one of the plurality of flow control passageways includes a first rectangular cross section (at Bates 13) in a first plane perpendicular to the flow axis and a second rectangular cross section (at Bates 21) in a second plane perpendicular to the central axis, the second plane being downstream from the first plane (Bates FIG. 1, 2).
Bey/Bates is silent regarding the second rectangular cross section being larger than the first rectangular cross section.
However, Glaun teaches a fluid flow passageway 40 that includes a first cross section (at 42) in a first plane perpendicular to the flow axis and a second cross section (at 44) in a second plane perpendicular to the central axis, the second plane being downstream from the first plane and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by having the first cross section of the flow passageways located upstream of a second cross section and being smaller than the second cross section, as taught by Glaun, for the purpose of increasing the fluid noise reduction of the fluid passing through the system.

Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.
Firstly, it is acknowledged that a scrivener’s error occurred in the citation of what is being interpreted as the at least one opening.  The citation was to the physical elements directed below the center line and not the passages located blow the center line.
Applicant’s argument that Bey does not anticipate the added limitation that the peripheral body at least partially circumvents the inward body is not found persuasive.  As explained in the rejection above, as seen in FIG. 1, the radially outermost portion of the disk 34 circumvents or surrounds the feeder ring 22 when viewed along the flow path.  Accordingly, the limitation is met and applicant’s argument is not persuasive.
Next applicant argues that the newly added limitation to claim 17 is not anticipated by Bey.  Applicant has detailed the perceived shortcomings with the rejection of claim 18, however, applicant has changed the language added into claim 17 compared to the language of now canceled claim 18.  Accordingly, a new interpretation has been made in light of the amendment made to claim 17.  As stated above, the frame is interpreted as the positioning element seen on the right side of FIG. 6 and 7 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753